Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an issuing an insurance transaction without significantly more. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


 

Step 2A, Prong 1 (Alice Step 1)

The steps that make up the abstract idea are the following:

store a user insurance contract of a user in a first contract block of a contract blockchain such that the user insurance contract is distributedlv stored in a plurality of storage devices located at a plurality of storage locations: store a user profile of the user in a first user profile block of the contract blockchain the user profile including a plurality of user preferences

access telematics data associated with the user;

based upon the telematics data, generate a usage profile associated with the user, the usage profile including one or more usage characteristics;

associate the usage profile with the user profile;

store the usage profile in a block in the insurance contract blockchain;

receive a plurality of offers for insurance contracts from a plurality of insurance providers, wherein each of the plurality of offers includes a plurality of coverage options and one or more target usage characteristics;

for each of the plurality of offers, compare the corresponding plurality of coverage options to the plurality of user preferences and the one or more target usage characteristics to the one or more usage characteristics associated with the user;

automatically determine a desired offer of the plurality of offers based upon the comparison;

electronically update the user insurance contract based upon the desired offer; and

store the updated current user insurance contract in a new block in the current user insurance contract blockchain.

The Guidance lists "fundamental economic principles or practices," "commercial or legal interactions," and "managing personal behavior or relationships or interactions between people" as abstract.

Here, the claims fall within the groupings of certain methods of organizing human activity and the present claims do not claim or amount to significantly more than an abstract idea.

That is the claims are directed to subject matter whose steps taken individually or in combination are abstract in the ALICE Step 1 frame the steps collectively amount to a fundamental economic
 practice and organizing human activity. Particular attention was made to specific improvement in the capabilities of the computing devices versus computers/devices which are invoked merely as a tool." Enfish,LLCv. Microsoft Corp.,822 F.3d 1327,1336. See Elec. Power Grp., 830 F.3d at 1355 ("We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea."); Therefore, consistent with governing case law, the examiner finds the claims directed to an abstract idea under ALICE 2A.

2. Step 2A, Prong 2 (Alice Step 1)

The next issue is whether the claims are directed to this concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application.

The elements that go beyond the abstract idea are a computer system and a blockchain.  
The examiner finds that the  computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses and the blockchain too also used for its conventional use. 

The examiner finds no indication in the specification that the operations recited in the claims invoke any inventive programming by a written description supporting such or that require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. That is, there is nothing in the specification to support that the limitations improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.
 
The claimed abstract idea is based concepts performed in the human mind. They can be seen as a mental processes because the steps of receiving, storing, analyzing, transmitting, and displaying data. Collectively, they mimic human thought processes of observation, evaluation, judgment, and opinion, where the data interpretation is perceptible only in the human mind.

Here, the abstract idea in representative Claim 1 and limitations that extend beyond the abstract idea, use generic technology to perform data reception, storage, analysis, transmission, and display and does not recite an improvement to a particular computer technology.

3. Step 2B (Alice Step 2)

The next issue is whether the claim provides an inventive concept because the additional elements recited in the claims. Put another way, do the features beyond the abstract idea provide a n inventive concept because the additional elements recited in the claim provide significantly more than the recited judicial exception.

The elements that go beyond the abstract idea are a computer system and a blockchain.  
The examiner finds that the  computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses and the blockchain too also used for its conventional use. 

That is, taking the claim elements separately, the operation performed by the computer at each step of the process is expressed purely in terms of results, devoid of implementation details. The steps comprise data gathering steps and insignificant post solution activity, such as storing, transmitting, or displaying the results and steps recited as generic computer processing expressed in terms of results desired by any and all possible means and so presents no more than conceptual advice.
 
Here,   the specification states that at paragraph [0074] "[a] blockchain is a distributed database that maintains a continuously-growing list of ordered records, known as blocks. Each block may contain at least a timestamp and a link to the previous block in the chain. The link to the previous block may be a hash of the previous block. For an insurance contract, the first block may contain the initial contract between a driver and an insurer. The second block may contain a modification to the contract that was requested by the driver and approved by the insurer. The second block may contain a hashed copy of the first block as well. The third block may contain one or more additional terms for the insurance contract and a hashed copy of the second block. This continues on with each block adding on to the next while containing a hash of the previous blocks in the blockchain.

The at least one processor may be programmed to store a user profile and a current user insurance contract. The user profile may include a plurality of user preferences. The user profile and the current user insurance contract may be stored in a blockchain structure. The at least one processor may also be programmed to receive a plurality of offers for insurance contracts from a plurality of insurance providers. Each of the plurality of offers may include a plurality of coverage options. The at least one processor may further be programmed to compare the corresponding plurality of coverage options to the plurality of user preferences for each of the plurality of offers, automatically determine a desired offer of the plurality of offers based upon the comparison, electronically update the current user insurance contract based upon the desired offer to facilitate providing the user with the best insurance contract available based upon the user's preferences, and store the updated current user insurance contract in a new block in the current user insurance contract blockchain.” 

Thus, the claimed invention requires nothing other than normal, conventional technology for transmitting data, receiving data, and analyzing the data, see also Patent Publication 2012006007 and/or storing the information in a blockchain. See 2008 paper of Nakamoto and US Patent Publication 20180253539, Proposing a peer-to-peer network using proof-of-work to record a public history of transactions.

That is, none of the claimed activities are used in some unconventional manner nor do any produce some unexpected result. The specification does not promulgate the invention of any of these activities. In short,each step does no more than require a generic computer to perform generic computer functions.

As to the dependent limitations, and ordered combination thereof, the limitations add nothing that is not already present when the steps are considered separately. The sequences of routine steps are equally generic and conventional or otherwise held to be abstract in that they merely involve further steps of the abstract idea. The limitations recite steps of collecting and analyzing information with mathematical formulas and in combination, they involve organizing human activities regarding commercial sales, basic mathematical relationships, and data collection and analysis at a high level of generality.

As to the dependent claims, the claims fail to include additional elements beyond the abstract idea. The claims do include additional steps to the abstract idea but these steps are rejected for the same reasons as those of the representative claim. 

 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application 15/969,955.
The differences between the claimed invention and that the copending incention are directed to limitations and description of the blockchain in the copending application. That is, the blockchain of the copending application is of overlapping scope with the  distributed database  of the pending application. Accordingly, the nonstatutory double patenting rejection is proper. 
 
This is a provisional nonstatutory double patenting rejection.

 

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastavis US Pat Pub 20170124660 in view of Minter US Patent Publication 20180253539.

As to claim 1, 8 and 15, the prior art teaches the following method, system and computer readable medium to perform the following:

store a user profile of a user and a current user insurance contract associated with the user, wherein the user profile includes a plurality of user preferences, wherein the user profile and the current user insurance contract are stored [paragraph 21]
access telematics data associated with the user [paragraph 32];
based upon the telematics data, generate a usage profile associated with the user, the usage profile including one or more usage characteristics [paragraph 32];
associate the generated usage profile with the user profile [paragraph 21];
store the usage profile in a block in the current user insurance contract [paragraph 21]

 

receive a plurality of offers for insurance contracts from a plurality of insurance providers, wherein each of the plurality of offers includes a plurality of coverage options and one or more target usage characteristics [paragraph 20];

for each of the plurality of offers, compare the corresponding plurality of coverage options to the plurality of user preferences and the one or more target usage characteristics to the one or more usage characteristics associated with the user [paragraph 56];

automatically determine a desired offer of the plurality of offers based upon the comparison [paragraph 56];

The reference fails to teach operations to store the information in a blockchain
electronically update the current user insurance contract based upon the desired offer; and
store the updated current user insurance contract in a new block in the current user insurance contract
blockchain.

The secondary '539 reference teaches storing the information in a blockchain electronically updating the information; and storing the updated information. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbFI & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the 'improvement' is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Here, the use the use of a blockchain for storing and updating biometric information suggests that storing metric information (telematics info) would also have similar advantages. Thus is would have been obvious for one skilled in the art at the time to have combined the references as motivated by the well known efficiencies of the block chain.

As to s 2, 9,16 wherein the at least one processor is further programmed to: determine a device identifier of a user computer device associated with the user;

embed the device identifier into the user profile; access the telematics data generated by the user computer device; and store the telematics data in in the current user insurance contract, see '017 at figures 3 and 4 and their corresponding descriptions.

As to claims 3,10,17 wherein the at least one processor is further programmed to: communicatively couple to the user computer device; and retrieve the telematics data from the user computer device, see '017 at figures 3 and 4 and their corresponding descriptions.

As to claims 4, ,18 wherein the at least one processor is further programmed to: determine a device identifier of a vehicle computer device of a vehicle associated with the user; embed the device identifier into the user profile; access the telematics data generated by the vehicle computer device; and store the telematics data in a block in the current user insurance contract, see '017 at figures 3 and 4 and their corresponding descriptions and the rationale of storing it within the blockchain for claim 1.
 

As to claims 5,12,19 wherein the at least one processor is further programmed to: communicatively couple to the vehicle computer device; and retrieve the telematics data from the vehicle computer device, see '017 at figures 3 and 4 and their corresponding descriptions.

As to claims 6,13, wherein the telematics data includes at least one of speed data, acceleration data, braking data, location data, route data, navigation data, distance data, timing data, and duration data, and wherein the at least one processor is further programmed to analyze the telematics data according to a plurality of usage identification rules to determine the one or more usage characteristics, see '017 at figures 3 and 4 and their corresponding descriptions.

As to claims 7,14,20 wherein the telematics data includes first telematics data, and wherein the at least one processor is further programmed to: access second telematics data, the second telematics data generated after the first telematics data; update one or more usage characteristics of the usage profile based upon the second telematics data; and store the updated usage profile in a block in the current user insurance contract blockchain, see '017 at figures 3 and 4 and their corresponding descriptions and the rationale of storing the telematics data in a block in the current user insurance contract of the independent claim.



  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-00580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /RICHARD C WEISBERGER/ Primary Examiner, Art Unit 3698